                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION – BAY CITY

IN RE:

         INSPIRED CONCEPTS, LLC,                                Case No. 20-20034-dob
                                                                Chapter 11 Proceeding
            Debtor.                                             Hon. Daniel S. Opperman
___________________________________/

                   ORDER GRANTING PRELIMINARY APPROVAL OF
                   FIRST AMENDED DISCLOSURE STATEMENT AND
                      SCHEDULING CONFIRMATION HEARING

       The Debtor has filed a first amended combined plan and disclosure statement. The Court has
reviewed the disclosure statement and has decided to grant it preliminary approval.

       ACCORDINGLY, IT IS HEREBY ORDERED that the disclosure statement is granted
preliminary approval, subject to any timely and proper objections.

        IT IS FURTHER ORDERED that the Debtor must within 7 days arrange for service by
mail in accordance with L.B.R. 3018-1 (E.D.M.).

       IT IS FURTHER ORDERED that for that purpose the Debtor must use an updated copy
of the matrix, available from the Clerk, and the Debtor must file with the Court as promptly as
possible a Certificate of Service which must set forth to whom notice has been given.

       The deadline to return ballots on the plan, as well as to file objections to final approval of the
disclosure statement and objections to confirmation of the plan, is September 25, 2020. The
completed ballot form must be returned by mail to Debtor’s attorney Ryan Heilman, 40900
Woodward Avenue, Suite 111, Bloomfield Hills, Michigan 48304.

        The hearing on objections to final approval of the disclosure statement and confirmation of
the plan will be held on Wednesday, September 30, 2020 at 10:30 a.m. The parties must appear
by phone and should call (888) 557-8511 and use Access Code: 1287364.

      The deadline for all professionals to file final fee applications is October 15, 2020.
Signed on August 27, 2020




 20-20034-dob        Doc 275      Filed 08/27/20      Entered 08/27/20 14:30:13          Page 1 of 1
